Name: 82/207/EEC: Council Decision of 31 March 1982 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measureso
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-04-15

 Avis juridique important|31982D020782/207/EEC: Council Decision of 31 March 1982 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measureso Official Journal L 099 , 15/04/1982 P. 0034 - 0034*****COUNCIL DECISION of 31 March 1982 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measures (82/207/EEC) The Council refers to its declaration of 30 May 1980 on the implementation of the common fisheries policy (1). Pending a decision in this area and bearing in mind the Community's competence in the matter and the obligations on the Member States as defined by the Court of Justice, the Council has decided as follows: From 1 April 1982 until a decision is adopted or until 30 April 1982, whichever is the earlier, the Member States shall conduct their fishing activities in accordance with the usual seasonal cycles, taking into account the TACs proposed by the Commission on 24 July 1981 and the portion of those TACs which remains available to the Community bearing in mind its commitments to non-member countries. Done at Brussels, 31 March 1982. For the Council The President P. de KEERSMAEKER (1) OJ No C 158, 27. 6. 1980, p. 2.